FILED
                            NOT FOR PUBLICATION                             JUL 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50342

               Plaintiff - Appellee,             D.C. No. 3:08-CR-01903-RTB

  v.
                                                 MEMORANDUM *
JOSE LUIS FRANCESCHY-ROBLES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jose Luis Franceschy-Robles appeals from the 77-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Franceschy-Robles contends that the district court procedurally erred at

sentencing by failing to consider his arguments in support of a lower sentence.

The record reflects that the district court adequately considered Franceschy-

Robles’ arguments and did not procedurally err. See United States v. Carty, 520

F.3d 984, 991-93 (9th Cir. 2008) (en banc).

         Franceschy-Robles also contends that the within-Guidelines sentence is

substantively unreasonable in light of the nature of the offense and because the

Guidelines range is based on a 16-level enhancement that did not account for the

nature of Franceschy-Robles’ conduct in the underlying convictions. In light of the

totality of the circumstances, the sentence at the bottom of the Guidelines range is

substantively reasonable. See id. at 993.

         Finally, Franceschy-Robles contends that the district court exhibited judicial

bias against him, in violation of his due process rights, when it compared his prior

conviction for attempted murder with a state case over which the district judge had

previously presided. This contention lacks merit because Franceschy-Robles “has

not demonstrated that his right to an impartial tribunal was violated by the court’s

remarks at sentencing.” See Lang v. Callahan, 788 F.2d 1416, 1418-19 (9th Cir.

1986).

         AFFIRMED.


                                            2                                    09-50342